      Case 2:18-cv-16534-JMV-JBC Document 3 Filed 12/17/18 Page 1 of 1 PageID: 35



AO 399 (01/09) Waiver of the Service of Summons


                                      United States District Court
                                                                      for the
                                                             District of New Jersey

                  RICHARDINE NESMITH                                        )
                              Plaintiff                                     )
                                 V.                                         )   Civil Action No. 2:18-cv-16534-JMV-JBC
          iENERGIZER HOLDINGS, LLC et al                                    )
                             Defendant                                      )

                                            WAIVER OF THE SERVICE OF SUMMONS

To:     AMY L. BENNECOFF GINSBURG, ESQUIRE
             (Name of the plaintiffs attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that 1 waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
                            12/12/2018
60 days from_______________________               , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered agains^       r the entity I represent.


Date:          12/14/2018
                                                                                                               Qt
                                                                                           Signature of the attorney or unrepresented party

                       First Contact LLC                                                                Paul A. Grammatico
        Printed name ofparty waiving service of summons                                                      Printed name
                                                                                                 Katten Muchin Rosenman LLP
                                                                                                515 S. Flower Street, Suite 1000
                                                                                                    Los Angeles, CA 90071
                                                                                                                Address

                                                                                               paul.grammatlco(^kattenlaw.com
                                                                                                             E-mail address

                                                                                                          (213)443-9017
                                                                                                           Telephone number


                                           Duty to Avoid Unnecessary Expenses of Sei-ving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintitt located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            Ifyou waive service, then you must, within the time specified on the waiver form, serve m answer or a motion under Rule 12 on the plaintiff
 and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
